20-1844
     Martinez Fajardo v. Garland
                                                                              BIA
                                                                    Christensen, IJ
                                                                 A209 218 784/785
                             UNITED STATES COURT OF APPEALS
                                 FOR THE SECOND CIRCUIT

                                   SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION
TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED
AND IS GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS
COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX
OR AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A
PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY
NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 16th day of November, two thousand twenty-
 5   two.
 6
 7   PRESENT:
 8            DENNIS JACOBS,
 9            PIERRE N. LEVAL,
10            RAYMOND J. LOHIER, JR.,
11                 Circuit Judges.
12   _____________________________________
13
14   ADA CLARIBEL MARTINEZ FAJARDO,
15   OSCAR OSMIN POLANCO-AGUILAR,
16            Petitioners,
17
18                     v.                                   20-1844
19                                                          NAC
20   MERRICK B. GARLAND, UNITED
21   STATES ATTORNEY GENERAL,
22            Respondent.
23   _____________________________________
24
25
26   FOR PETITIONERS:                   Gisela Chavez-Garcia, Esq., New
27                                      York, NY.
28
 1   FOR RESPONDENT:           Brian Boynton, Acting Assistant
 2                             Attorney General; Claire L.
 3                             Workman, Senior Litigation
 4                             Counsel; John B. Holt, Trial
 5                             Attorney, Office of Immigration
 6                             Litigation, United States
 7                             Department of Justice, Washington,
 8                             DC.

 9       UPON DUE CONSIDERATION of this petition for review of a

10   Board of Immigration Appeals (“BIA”) decision, it is hereby

11   ORDERED, ADJUDGED, AND DECREED that the petition for review

12   is DENIED.

13       Petitioners Ada Claribel Martinez Fajardo and Oscar Osmin

14   Polanco-Aguilar, natives and citizens of El Salvador, seek

15   review of a May 19, 2020 decision of the BIA affirming a July

16   11, 2018 decision of an Immigration Judge (“IJ”) denying their

17   applications for asylum, withholding of removal, and relief

18   under the Convention Against Torture (“CAT”).      In re Ada

19   Claribel Martinez Fajardo, Oscar Osmin Polanco-Aguilar, No.

20   A 209 218 784/785 (B.I.A. May 19, 2020), aff’g No. A 209 218

21   784/785 (Immig. Ct. N.Y. City July 11, 2018).   We assume the

22   parties’ familiarity with the underlying facts and procedural

23   history.

24       We have reviewed both the IJ’s and the BIA’s opinions

25   “for the sake of completeness.”       Wangchuck v. Dep’t of

26   Homeland Sec., 448 F.3d 524, 528 (2d Cir. 2006).    We review
                                  2
 1   adverse credibility determinations for substantial evidence,

 2   see Hong Fei Gao v. Sessions, 891 F.3d 67, 76 (2d Cir. 2018),

 3   and treat the agency’s findings of fact as “conclusive unless

 4   any reasonable adjudicator would be compelled to conclude to

 5   the contrary,” 8 U.S.C. § 1252(b)(4)(B).

 6         “Considering the totality of the circumstances, and all

 7   relevant factors, a trier of fact may base a credibility

 8   determination        on . . . the       consistency        between      the

 9   applicant’s     or    witness’s     written    and    oral    statements

10   (whenever made and whether or not under oath, and considering

11   the    circumstances      under     which     the     statements       were

12   made), . . . the consistency of such statements with other

13   evidence of record . . . , and any inaccuracies or falsehoods

14   in    such    statements,    without        regard    to     whether     an

15   inconsistency, inaccuracy, or falsehood goes to the heart of

16   the applicant’s claim, or any other relevant factor.”                     8

17   U.S.C. § 1158(b)(1)(B)(iii).            “We defer . . . to an IJ’s

18   credibility determination unless, from the totality of the

19   circumstances, it is plain that no reasonable fact-finder

20   could make such an adverse credibility ruling.”              Xiu Xia Lin

21   v. Mukasey, 534 F.3d 162, 167 (2d Cir. 2008).

22         Here, substantial evidence supports the agency’s adverse

                                         3
 1   credibility determination.             First, the agency reasonably

 2   relied on inconsistencies between Petitioners’ testimony and

 3   Martinez     Fajardo’s     credible       fear    interview.           See

 4   § 1158(b)(1)(B)(iii).        Petitioners       alleged   that    Martinez

 5   Fajardo witnessed a gang murder and that, as a result, the

 6   gang members threatened them, sexually assaulted Martinez

 7   Fajardo, and beat Polanco-Aguilar.          But Martinez Fajardo made

 8   inconsistent statements as to whether she saw or only heard

 9   the shooting, whether the gang members shot or both shot and

10   stabbed the victims, and where she was when she witnessed the

11   murders.     The agency did not err in relying on inconsistent

12   statements    from   her   credible     fear   interview   because     the

13   interview     record     bears    the     necessary      “hallmarks     of

14   reliability”: the interview was conducted through a Spanish

15   interpreter, Martinez Fajardo did not indicate that she had

16   difficulty    understanding      the    interpreter,     she    told   the

17   interviewing officer why she was afraid to go to El Salvador,

18   and the interview was memorialized in a typewritten document

19   that listed the questions and responses.              See Ming Zhang v.

20   Holder, 585 F.3d 715, 725 (2d Cir. 2009).          The agency was not

21   required to credit her explanation that she forgot to mention

22   some details at the hearing.            See Majidi v. Gonzales, 430

                                        4
 1   F.3d 77, 80 (2d Cir. 2005).

 2       Second, the IJ reasonably relied on a discrepancy between

 3   Petitioners’    testimony    and       applications.    Although       they

 4   testified that the gang members assaulted Polanco-Aguilar at

 5   work, they did not mention that assault in their applications

6    or written statements.       The agency was not compelled to

7    credit   Petitioners’   explanation       that   Polanco-Aguilar       was

8    nervous and reluctant to think about the beating because he

9    prepared the written statement well after his arrival and the

10   beating was the only harm he suffered personally.               Id.; see

11   also Hong Fei Gao, 891 F.3d at 78–79 (“[I]n assessing the

12   probative value of the omission of certain facts, an IJ should

13   consider   whether   those   facts      are   ones   that   a   credible

14   petitioner would reasonably have been expected to disclose

15   under the relevant circumstances.”).

16       Third, the agency reasonably relied on multiple minor

17   discrepancies   about   where   Martinez      Fajardo   was     when   the

18   murders took place, what Petitioners did with their car when

19   they left El Salvador, and who found a threatening note.                See

20   Xiu Xia Lin, 534 F.3d at 167 (“[E]ven where an IJ relies on

21   discrepancies or lacunae that, if taken separately, concern

22   matters collateral or ancillary to the claim, the cumulative

                                        5
 1   effect may nevertheless be deemed consequential by the fact-

 2   finder.”) (quotation marks omitted).

 3       Given the multiple inconsistencies and the omissions of

 4   Polanco-Aguilar’s only alleged harm, substantial evidence

 5   supports the agency’s adverse credibility determination.       See

 6   § 1158(b)(1)(B)(iii); Xiu Xia Lin, 534 F.3d at 167; see also

 7   Likai Gao v. Barr, 968 F.3d 137, 145 n.8 (2d Cir. 2020)

 8   (“[E]ven a single inconsistency might preclude an alien from

 9   showing that an IJ was compelled to find him credible.

10   Multiple     inconsistencies   would   so   preclude   even   more

11   forcefully.”).     The   adverse credibility    determination is

12   dispositive of asylum, withholding of removal, and CAT relief

13   because all three claims were based on the same factual

14   predicate.     See Paul v. Gonzales, 444 F.3d 148, 156–57 (2d

15   Cir. 2006).

16       For the foregoing reasons, the petition for review is

17   DENIED.    All pending motions and applications are DENIED and

18   stays VACATED.

19                                  FOR THE COURT:
20                                  Catherine O’Hagan Wolfe, Clerk




                                     6